10/21/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0385


                                      DA 20-0385
                                   _________________

 JAMIE MICHAEL JOHNSON,

              Petitioner and Appellant,

       v.                                                           ORDER

 STATE OF MONTANA,

              Respondent and Appellee.
                                _________________

       Appellant has filed a motion for a 60-day extension of time to file his opening brief
in the referenced matter.
       IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
January 8, 2021, within which to file his opening brief.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                  October 21 2020